Citation Nr: 0026947	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  95-27 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Evaluation of Post Traumatic Stress Disorder (PTSD), 
currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to August 
1968.  He served in Vietnam and his awards include the Combat 
Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  That rating decision granted 
service connection for a generalized anxiety disorder and 
assigned a 30 percent rating.  

The case was previously before the Board in June 1997, when 
it was remanded for medical records and examination of the 
veteran.  The requested development was completed.  The RO 
changed the diagnosis for the service-connected neurosis from 
generalized anxiety disorder to PTSD and granted a 50 percent 
rating, effective the date of claim.  As this is not the 
highest rating assignable, the case remains before the Board.  
See AB v. Brown, 6 Vet. App. 35 (1993).  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service-connected PTSD results in total occupational 
and social impairment manifested by totally incapacitating 
psychoneurotic symptoms with the veteran demonstrably unable 
to obtain or retain employment.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including § 4.7 and Code 9411 (1996, 1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well grounded claim for a higher 
disability evaluation for his service-connected psychiatric 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform ratings 
are appropriate in this case.  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claim.  See 38 U.S.C.A. § 5107(a).  The veteran has 
not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

Prior to November 7, 1996, psychoneurotic disorders, 
including generalized anxiety disorders and PTSD, were 
evaluated as 100 percent disabling where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; with 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; with the veteran demonstrably unable to 
obtain or retain employment.  A 70 percent evaluation 
required that the ability to establish and maintain effective 
or favorable relationships with people was severely impaired, 
with the psychoneurotic symptoms of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 50 percent rating required 
that the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired; and by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 30 percent rating required definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, so that the psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  A 10 percent rating 
contemplated manifestations which were less than the criteria 
for the 30 percent rating, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 0 percent rating was assigned where there were 
neurotic symptoms which might somewhat adversely affect 
relationships with others but which did not cause impairment 
of working ability.  38 C.F.R. Part 4, Codes 9400-9411 (1996) 
(effective prior to November 7. 1996).  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including anxiety disorders and 
PTSD, is:                        

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
......100
Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................70
Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
....................50
Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)..................30
Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................
..................10
A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous 
medication...............................
....................0

61 Fed. Reg. 52701, 52702 (1996).  38 C.F.R. §4.130 (1999).  

Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

Jerome L. Kirshner, M.D., reported that the veteran's 
disability began in December 1991.  The diagnosis was vaso-
depressor syncope and the disability was total.  

In April 1992, Wadi Jibrail, M.D. wrote that the veteran had 
syncopal episodes accompanied by nausea and was unable to 
maintain employment.  The doctor did not indicate any 
psychiatric diagnosis or impairment.  In December 1992, Dr. 
Jibrail reported a diagnosis of vaso-depressor syndrome with 
syncope and expressed the opinion that the veteran was 
totally disabled and incapable of any job.  

The report of the October 1994 VA examination shows the 
veteran complained that he had been having problems with 
nerves and nausea.  He said that he became nauseous from 
being anxious and that his anxiety problems manifested 
themselves in stomach problems and diarrhea.  He reported 
experiencing the same symptoms in combat in Vietnam.  He also 
reported being depressed.  Crowded areas lead to increased 
anxiety.  He was uncomfortable in tunnels.  He stated that 
during his last years of work he would hide in a bathroom 
rather than go to meetings.  He currently spent time doing 
yard or house work.  Visiting was primarily with relatives.  
He did not have any hobbies because he did not feel up to it.  
He conversed readily and was cooperative.  He appeared 
somewhat anxious and mildly dysphoric.  His predominant moods 
were of anxiety and depression.  Affect was appropriate to 
content.  Thought processes were logical and tight.  There 
was no loosening of associations or confusion. There was no 
gross impairment of memory.  He was oriented.  There was no 
evidence of hallucinations or delusions.  Insight and 
judgment were adequate.  The diagnosis was generalized 
anxiety disorder.  In April 2000, the VA physician reviewed 
his October 1994 examination of the veteran and concluded 
that the appropriate GAF score at that time for the veteran 
was 49, which represents severe impairment of social 
occupational or school functioning.  

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  A GAF of 49 
is defined as serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), quoting 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994).  

VA mental health clinic notes from September 1994 to December 
1995 reflect complaints of anxiety and treatment, without 
comment on functional impact.  

In May 1995, the veteran's employer confirmed that he retired 
in October 1992 due to disability.  

At his RO hearing in July 1995, the veteran testified that he 
was anxious, nervous and nauseous.  He told of difficulty in 
crowds.  He could not do anything with employment or even 
yard work.  He stated that he had been retired from his work 
cause of his nervous condition.  He reported that symptoms 
had become worse in the past year.  The hearing officer 
discussed the submission of additional evidence in compliance 
with 38 C.F.R. § 3.103(c)(2) (1999).  

The report of the December 1995 VA examination reflects the 
veteran's complaints of significant anxiety.  His wife 
reportedly had to take time off from work because of his 
symptoms.  He described episodes of nausea which he believed 
were brought on by anxiety.  He had a number of worries, 
primarily about his health and finances.  He generally spent 
time watching television.  On a good day he would do some 
yard work.  He would occasionally visit family members or 
talk to neighbors.  Objectively, he appeared somewhat 
uncomfortable during the examination.  He explained he was 
dealing with some nausea.  He made good eye contact.  His 
predominant mood was one of anxiety.  Affect was appropriate 
to content.  Thought processes were logical and tight.  There 
was no loosening of associations or confusion. There was no 
gross impairment of memory.  He was oriented.  There was no 
evidence of hallucinations or delusions.  Insight and 
judgment were adequate.  The diagnosis was generalized 
anxiety disorder.   In December 1998, the RO received a 
report in which the VA doctor expressed the opinion that the 
veteran's GAF was 45 which represented serious impairment in 
social, occupational or school functioning.  The doctor 
expressed the opinion that the symptoms reported on 
examination in 1995 were consistent with that level of 
severity.  

In November 1996, Bruce A. Jones, M.D., wrote that the 
veteran had an irritable bowel syndrome and significant 
underlying anxiety reaction.  

A Social Security Administration (SSA) psychiatric evaluation 
in May 1997 shows that testing did not elicit any deficits in 
orientation, memory or speech.  The examiner did feel the 
veteran was likely to panic.  He was anxious.  There were no 
paranoid thoughts, hallucinations, delusions, or evidence of 
psychosis or organicity.  The veteran reported that he was 
able to work until 1991 when he was stricken with something 
he was unable to understand.  The examiner believed the 
veteran wanted to work and was not malingering.  The 
diagnosis was anxiety disorder.  The GAF was 40 with 50 in 
the past year.  The prognosis was guarded to poor.  

In September 1997, private physician, Jerome L. Kuhnlein, 
M.D., stated that the veteran had been under his care since 
1992.  The veteran had episodes of abdominal cramping and 
nausea followed by syncope.  The diagnosis was neurally 
medicated vasodepressor syncope related to exaggerated 
Bezold/Jarisch reflex.  The doctor felt it would be unsafe 
for the veteran to work at that time.  The file contains 
similar reports and records from Dr. Kuhnlein.  

In a letter dated in September 1997, Dennis Padla, M.D., 
reported treating the veteran since December 1996.  The 
diagnosis was panic attacks with agoraphobia.  The doctor 
expressed the opinion that an anxiety attack, in and of 
itself, would not preclude working but could make things 
unpleasant.  

Other records from the SSA reflect the presence of shortness 
of breath, syncope, and anxiety.  These records primarily 
address the physical aspect of the veteran's health problems 
and mention the presence of the psychiatric disability 
without providing an opinion as to the impact of the 
psychiatric disability, alone, on social and industrial 
functioning or providing other information to rate the 
psychiatric disability.  

On VA mental examination in May 2000, the veteran described 
his Vietnam combat experiences.  He reported that he worked a 
drill press for 24 years after service, at which time he was 
given an early retirement because of mental symptoms.  He 
recounted nightmares, difficulty sleeping, avoidance of 
Vietnam movies, startle reactions, flashbacks, and being 
short tempered.  Objectively, he was a bland and indifferent 
in affect.  He was physically pale as he related his Vietnam 
experiences, with no inflection in his voice.  His speech was 
coherent and his thoughts were organized and goal directed.  
Memory, concentration, orientation, and comprehension were 
intact.  The diagnosis was PTSD.  The GAF was 50.  A GAF of 
50 reflects serious manifestations.  Richard, at 267.  

In May 2000, a VA physician explained the change in 
diagnosis.  He wrote that PTSD was an anxiety disorder, that 
the veteran's anxiety was not generalized but of the post 
traumatic stress disorder nature.  

The VA examiners have reported that examinations in 1994, 
1995 and 2000 disclosed GAF scores in the serious range, 
where the veteran would be unable to retain employment.  A 
1997 evaluation for SSA also put the impairment in that 
range.  None of the examiners have indicated that the veteran 
could obtain or retain employment.  The preponderance of 
evidence on this point shows that the veteran is unable to 
retain employment because of the service-connected 
psychiatric disability.  The inability to retain employment 
is part of the old criteria for a 100 percent rating.  
Considering Karnas, the Board finds that the service-
connected psychiatric disorder meets the criteria for a 100 
percent rating which were in effect when the veteran filed 
his claim.  Thus a 100 percent rating will be granted on a 
schedular basis.  This is the highest rating which can be 
assigned under the rating schedule.  The assignment of a 
total evaluation under the rating schedular means that there 
is no basis for an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  




ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
law and regulations governing the payment of monetary awards.  



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 


